Citation Nr: 1822012	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO. 13-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than January 31, 2012, for the grant of service connection for hearing loss.

2. Entitlement to an effective date earlier than January 31, 2012, for the grant of service connection for tinnitus. 

3. Entitlement to service connection for otitis media.

4. Entitlement to service connection for Meniere's disease.

5. Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss.

6. Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected hearing loss and tinnitus.

7. Entitlement to service connection for a sleep disorder, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1980 to January 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a videoconference hearing in December 2017 before the undersigned. The hearing transcript has been associated with the claims file. 

The issue of clear and unmistakable error (CUE) has been raised by the record in the December 2017 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected hearing loss and tinnitus; and entitlement to service connection for a sleep disorder, to include as secondary to a psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's claim for service connection for bilateral hearing loss was received by the RO on January 31, 2012. 

2. The Veteran's claim for service connection for tinnitus was received by the RO on January 31, 2012.

3. The Veteran does not have a current diagnosis of otitis media.

4. The Veteran does not have a current diagnosis of Meniere's disease.

5. Vertigo has not been shown to have been present during active service and has not been related to active service; the most probative evidence is against a finding that vertigo is caused or aggravated by the Veteran's hearing loss or tinnitus.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 2012 for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. The criteria for an effective date earlier than January 2012 for the grant of service connection for tinnitus have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3. The criteria for service connection for otitis media have not been met. 38 U.S.C. §§ 1111, 1131, 1137, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2017).

4. The criteria for service connection for Meniere's disease are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria for service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus, have not been met 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The RO mailed the Veteran VCAA letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations sufficient to adjudicate the claims of entitlement to service connection for otitis media, Meniere's disease and vertigo. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. 

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor. 38 U.S.C. § 5110 (a). The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense. 38 C.F.R. § 3.1(r).

The Veteran contends he is entitled to an earlier effective date for service connection of bilateral hearing loss and tinnitus, which is currently in effect from January 31, 2012. The Veteran argues, in essence, that he first filed a claim for entitlement to service connection in 1982 and that the effective date should extend back to the date the initial claim was filed.

The Veteran initially filed a formal claim for service connection for loss of hearing. In September 1982, the RO denied service connection for loss of hearing. The Veteran was notified of this determination that same month, along with his appeal rights. He did not appeal, and the decision became final in September 1983. In August 1988 and June 2005, the Veteran filed petitions to reopen the claim for service connection for loss of hearing. Service connection was again denied, and the Veteran was notified in rating decisions dated in November 1988 and October 2005. These decisions also became final, as no appeal was filed. 

In January 2012, the Veteran again filed a claim to reopen his claims of service connection for hearing impairment. In July 2012, the Veteran was granted service connection for bilateral hearing loss and tinnitus, effective January 31, 2012, the date the RO received the claim to reopen. 

The Board reiterates that the Veteran did not appeal the September 1982, November 1988, and October 2005 rating decisions, which thus became final. In light of these facts, there is no basis to grant an effective date prior to January 31, 2012, for the award of service connection for hearing loss and tinnitus. In fact, the Board concludes that an effective date prior to January 31, 2012, is legally precluded. See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later"). The Veteran's application to reopen the claims for service connection for hearing loss and tinnitus was granted based upon his January 31, 2012, claim. Although the medical evidence demonstrates that the Veteran was experiencing hearing loss and tinnitus prior to this date, his claim to reopen (following the last final denial) was not received until January 31, 2012. Thus, in this case, the later date is the date the claim for service connection for hearing loss and tinnitus was received-January 31, 2012. This is the earliest effective date possible based upon the facts in this case and the law and regulations. See id.

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the award of service connection. Indeed, in Sears v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received. Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." Id. at 248. 

Furthermore, to the extent that the Veteran complained of, or was treated for his hearing disabilities prior to the effective date assigned, the Board notes that the date of a VA treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999). 

In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either caused, or aggravated by the service connected disability. See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Otitis Media and Meniere's Disease

The Veteran contends that he has otitis media and Meniere's disease as a result of his military service. 

Regarding otitis media, the Veteran states that he was first diagnosed in October 1980, but concedes that his latest testing does not show any infection, and that it was formerly his understanding that otitis media was a deformation of the inner ear. The Veteran further states that his otitis media is a chronic problem, because his condition became worse, and infections continued between 1982 and 1985. The Veteran also indicated that he was referred to a specialist, who described his ear condition as vertigo, not otitis media, even though the Veteran always "thought it was otitis media." See December 2017 hearing transcript.

Regarding Meniere's disease, the Veteran endorsed symptoms of vertigo, room spinning, lightheadedness, nausea, headaches and blurry vision. See July 2015 statement. The Veteran has further made clear that he believes his Meniere's disease developed secondary to his service-connected hearing loss and tinnitus. See June 2017 statement in support of claim.

A review of the Veteran's service treatment records (STRs) shows that he was assessed on one occasion to have otitis media in October 1980. A July 1981 treatment note reflects that the Veteran followed up after complaints of an ear infection, and was assessed to no longer have signs of said infection. Finally, in November 1981, he was noted to have no history of trauma or chronic ear disease, but that over the previous two years, he was seen on two occasions for what was diagnosed as "probable" otitis media.

Other than the aforementioned findings, there is not one mention of Meniere's disease in service treatment records, and furthermore, an October 1981 report of medical history shows only a mention of hearing loss. Otitis media and Meniere's disease are not mentioned elsewhere. The Board notes that the Veteran is separately service-connected for bilateral hearing loss and tinnitus.

The Veteran underwent a VA examination in July 2017 for assessment of the nature and etiology of any ear conditions he might have, including vestibular and infectious conditions. The Veteran's entire claims file was reviewed. The Veteran was noted to have been diagnosed with vertigo in August 2016 and bilateral hearing loss in October 1981. The veteran reported that he suffers from recurrent disequilibrium. No diagnosis of otitis media or Meniere's disease was found in the record or made by the examiner, even after diagnostic testing. In fact, the examiner stated unequivocally that the Veteran does not have a diagnosis of Meniere's disease, nor does he have symptoms to suggest or support such diagnosis.  

Furthermore, review of the Veteran's claims file, to include medical records, reflects no treatment or diagnosis of otitis media or Meniere's disease post service. 

Therefore, the Board finds that the evidence weighs against a finding of a current disability. There is no current diagnosis on record related to either Meniere's disease or otitis media. The VA examiner found that the Veteran exhibited no symptoms associated with Meniere's disease, and post-service medical records do not contain an otitis media diagnosis. Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 1992). As such, the Board finds that there the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Vertigo

The Veteran claims he developed vertigo as a result of his service-connected bilateral sensorineural hearing loss. See June 2017 statement in support of claim.

The Board first concedes that the Veteran has a current diagnosis of vertigo, and therefore, the first Allen element is met. See July 2017 VA examination. The Board also notes that the Veteran is already service-connected for bilateral hearing loss and tinnitus, and since service connection for vertigo is claimed as secondary to bilateral hearing loss, the second Allen element is also met.

Therefore, the Board will focus its analysis on the third Allen element-whether the Veteran's vertigo was caused or aggravated by his service-connected sensorineural hearing loss. 

The Veteran reports that a doctor diagnosed him with vertigo at the Baylor facility, and he describes getting dizzy spells almost every day since 1982. See December 2017 hearing transcript.

Indeed, a review of the Veteran's VA and private medical records shows that he was diagnosed with vertigo in August 2016, approximately 34 years after his separation from service. Nevertheless, the Veteran endorsed having first had symptoms of vertigo in February 1982, which have increased in frequency and intensity. 

In September 2016, the Veteran had a VA consultation for his vertigo. He described feelings of lightheadedness, unsteady gait posture, and room spinning. He was diagnosed with vertigo, and instructed to follow up with an ENT. The Veteran followed up with a neurology appointment in November 2016. The doctor noted that the Veteran did not complete an ordered MRI of the brain due to claustrophobia. However, he had a normal EEG. In February 2017, the Veteran reported his belief that a drug he was prescribed for his cholesterol was causing coughing and vertigo. In March 2017, the Veteran presented to a VA cardiologist. He reported a one-year history of dizziness bending down or getting up too fast from supine to standing, and that due to this vertigo, he quit working. He further reported a severe episode of dizziness in January 2017 that caused him nausea. Finally, he stated he completed physical therapy, and continues to have dizziness and nausea. An April 2017 VA treatment note shows that the Veteran completed hearing and balance testing at Baylor. Review of this vestibular testing in May 2017 indicated that the results were normal. Furthermore, the VA doctor stated that the Veteran's symptoms, reported as lightheadedness and disequilibrium associated with visual changes, nausea and chest discomfort, are not consistent with vertigo or inner ear pathology.

In July 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his present ear conditions. The examiner indicated that the entire claims file was reviewed, and that physical and diagnostic testing were conducted. The Veteran's diagnoses were confirmed as both vertigo and bilateral sensorineural hearing loss. The Veteran reported that the onset of his hearing loss was in 1981, after his exposure to military noise. He also reported that he began having episodes of vertigo in February 1982, which increased in frequency and intensity as time progressed. Vestibular testing in March 2017 and VA testing were reviewed, and are shown to be normal. The Veteran's symptoms were noted as room spinning, lightheaded sensations, disequilibrium, nausea, vague headache, blurry vision and visual changes. The Veteran's latest audiogram of July 2017 was reviewed, and showed hearing loss requiring hearing aids. Pertinently, the examiner stated that the Veteran does have a collection of symptoms consistent with vertiginous symptoms, with a diagnosis of occipital neuralgia at physical therapy. However, the examiner pointed to normal vestibular testing, and opined that there is no objective evidence of correlation that bilateral sensorineural hearing loss causes vertigo. As such, the examiner concluded that vertigo is less likely than not to be incurred in or caused by a documented military injury, illness or event. 

Based on a review of the evidence as a whole, the Board finds that service connection for vertigo is not warranted. The July 2017 VA examiner's opinion is probative as he has expertise, reviewed the claims file, and provided detailed reasoning for the expressed opinion that was specific to the Veteran's case. The Board recognizes that the examiner did not specifically provide an opinion as to whether the Veteran's vertigo was aggravated by his hearing loss or tinnitus; however, the opinion offered explains, in sufficient detail, that hearing loss has no bearing at all on the condition the Veteran has which causes vertigo. As hearing loss and tinnitus have no relationship to the bodily system causing the Veteran's vertigo, remand for an aggravation opinion would not provide evidence favorable to the Veteran's claim. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

In addition, direct service connection is not warranted. The Veteran's service treatment records have been reviewed. There is no record of complaint or diagnosis of vertigo in the Veteran's STRs. In fact, a November 1981 service treatment note shows that the Veteran denied ataxia, vertigo, dizziness, cephalgia, paresthesia, paresis or visual disturbances. The claims file does not contain any competent medical evidence relating the Veteran's vertigo to active service. To the extent he claims he had vertigo in and since service, the Board finds his statement to the medical provider in July 2017 to be of greater probative weight. 

The Board acknowledges the Veteran's assertion that his vertigo was caused or aggravated by his service-connected hearing loss or tinnitus. However, the Veteran is not considered competent to provide such an opinion, as this is a complex medical question which he, as a layperson, does not have the expertise or training to provide. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the above, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an effective date earlier than January 31, 2012, for the grant of service connection for hearing loss is denied.

Entitlement to an effective date earlier than January 31, 2012, for the grant of service connection for tinnitus is denied.

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for Meniere's disease is denied.

Entitlement to service connection for vertigo is denied.


REMAND

In disability compensation claims VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The "indication" of element (3) "is a low threshold." Id. at 83.

The Veteran has not been afforded a VA examination with regard to his claims of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected hearing loss and tinnitus, or for a sleep disorder, to include as secondary to a psychiatric disability.

As for his claimed psychiatric disability, the Veteran testified that he first experienced symptoms of a psychiatric disorder in service in February 1982, when he started screaming for his M60 and yelling about incoming enemies after a car back-fired. He further testified that the he saw a grenade explosion in service, which he believes killed someone. The Veteran has also conveyed that he sees a mental health professional, and that he has become aggravated by his hearing difficulties to such an extent that he has attempted suicide. This was corroborated by his spouse, as well as episodes of crying. See December 2017 hearing transcript.  

Review of the Veteran's medical records shows a current diagnosis of depression. In fact, he reports in VA psychology sessions that he believes his hearing loss has led to his depression. See March 2017 VA psychology note. The Veteran is competent to report psychiatric symptoms he has experienced. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the first two McLendon factors have been met. The Veteran further testified that his treating psychiatrist would write a statement that his mental health condition is attributed to his inability to hear over the years, and in turn, that his trouble sleeping has resulted. The Board thus finds that threshold factors of McLendon have been met.

As for the Veteran's claimed sleeping disorder, the Veteran has also been diagnosed with sleep apnea, and has endorsed sleep disturbance. See November 2016 VA treatment records. In a February 2017 VA treatment note, the correlation between the Veteran's depression and his sleep problems was discussed. Dr. V.T. stated that depression can indeed contribute to sleep problems. As the Veteran's sleep disorder, is claimed as secondary to his claimed psychiatric disorder, the claim for service connection for a sleep disorder is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disorder, which is being remanded for further adjudication. Therefore, a final decision on the issue of entitlement to service connection for a sleep disorder cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all sources of medical treatment for his psychiatric symptoms, as well as his sleep symptoms. Take appropriate steps to secure any outstanding relevant VA and private treatment records and associate all obtained records with the claims file. 

2. After completing the above development to the extent possible, schedule an appropriate VA examination to address the nature and etiology of the Veteran's claimed psychiatric disability and sleep disorder. The claims folder, including a copy of this remand, should be provided to the examiner(s) for review. 

Psychiatric disability-After conducting an examination, the examiner must provide a diagnosis for any psychiatric disability that presently exists or have existed during the pendency of the claim. For each such diagnosis, provide a well-reasoned opinion as to the following:

* Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed psychiatric disability had its onset during active service or is otherwise etiologically linked to the Veteran's service?

* Is it at least as likely as not that any diagnosed psychiatric disability has been caused by service-connected hearing loss or tinnitus?

* Is it at least as likely as not that any diagnosed psychiatric disability has been aggravated by service-connected hearing loss or tinnitus?

In rendering the requested opinions, the examiner must specifically consider the Veteran's contentions and the lay statements of record, and the medical records. In particular, the examiner must discuss the Veteran's report of having experienced psychiatric symptoms during service in 1982, and attempting to commit suicide due to his hearing difficulties.

Sleep disorder-After conducting an examination, the examiner must provide a diagnosis for any sleep disorder that presently exists or have existed during the pendency of the claim. For each such diagnosis, provide a well-reasoned opinion as to the following:

* Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed sleep disorder had its onset during active service or is otherwise etiologically linked to the Veteran's service?

* Is it at least as likely as not that any diagnosed sleep disorder has been caused by the Veteran's psychiatric disability?

* Is it at least as likely as not that any diagnosed sleep disorder has been aggravated by the Veteran's psychiatric disability?

In rendering the requested opinions, the examiner must specifically consider the Veteran's contentions, the lay statements of record, and the medical records. 

3. Then readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time to respond. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


